 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2375 Filed 09/21/20 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN


   United States of America,
                                                     Case No. 93-81138
        Plaintiff,                                   Hon. Matthew F. Leitman

   v.

   Phillip Jones,

        Defendant.
                                    /

                                United States’ Response Opposing
                     the Defendant’s Motion for Compassionate Release

        Defendant Phillip Jones negotiated a drug deal to be paid for, in part, with

firearms. He committed this offense shortly after getting out of prison for another

drug offense. Because of his prior conviction, Jones was eligible for a sentencing

enhancement pursuant to Section 851, which doubled the statutory mandatory

minimums for Counts 1, 3 and 4 to 120 months for each. The quantity of cocaine

and cocaine base was determined, reviewed and affirmed. Jones’s conviction on

Count 5 of possessing a machine gun in furtherance of a drug crime mandated a 30-

year sentence, consecutive to the 10-year drug offenses. His conviction and sentence

have been appealed, affirmed and affirmed on collateral review.




                                            1
 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2376 Filed 09/21/20 Page 2 of 21




      Jones began serving his current sentence on August 14, 1995. He now moves

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). His motion should be

denied.

      Jones does not qualify for compassionate release; he does not satisfy the

substantive requirements for compassionate release. “[T]he mere existence of

Covid-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release.” United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020). Even assuming a defendant facing a heightened risk from

Covid-19 could satisfy the criteria in § 1B1.13(1)(A) & cmt. n.1, Jones does not have

a condition that places him at higher risk from Covid-19. Jones’s offense and

criminal history make him a danger to the community, which precludes release under

USSG § 1B1.13(2), because his criminal history shows he is undeterred by

incarceration and could lapse into the same conduct he did when he was released

from his prior offense. And the § 3553(a) factors—which the Court must also

consider under § 3582(c)(1)(A)—likewise do not support release because drug

trafficking combined with firearms – the possession and exchange of them during

drug trafficking – are inherently dangerous. Moreover, Jones’s reliance on the same

arguments he makes in his pending motion for reduction in sentence pursuant to the

First Step Act continue to be of no avail to him in the compassionate release context.

See ECF No. 343: Jones’s Motion pursuant to Section 404(b) of the First Step Act,

                                          2
 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2377 Filed 09/21/20 Page 3 of 21




PageID.2125; ECF No. 355: Supplemental Brief, PageID.2194. The Court should

deny his motion.

      The Bureau of Prisons has also taken significant steps to protect all inmates,

including Jones, from Covid-19. Since January 2020, the Bureau of Prisons has

implemented “a phased approach nationwide,” implementing an increasingly strict

protocol to minimize the virus’s spread in its facilities. Wilson v. Williams, 961 F.3d

829, 833–34 (6th Cir. 2020). And the Bureau of Prisons has assessed its entire

population to determine which inmates face the most risk from Covid-19, pose the

least danger to public safety, and can safely be granted home confinement. As of

September 21, 2020, this process has already resulted in at least 7,680 inmates being

placed on home confinement. See BOP Covid-19 Website. Especially given the

Bureau of Prisons’ efforts—and “the legitimate concerns about public safety” from

releasing inmates who might “return to their criminal activities,” Wilson, 961 F.3d

at 845—the Court should deny Jones’s motion for compassionate release.

                                    Background

      In 1995, a jury convicted Jones of four charged counts: conspiracy to possess

with intent to distribute and to distribute cocaine and cocaine base (Count One);

distribution of cocaine base, aiding and abetting (Count Three); attempt to possess

with intent to distribute cocaine, aiding and abetting (Count Four); and use and

carrying of firearms during and in relation to a drug trafficking crime, aiding and

                                          3
 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2378 Filed 09/21/20 Page 4 of 21




abetting (Count Five). ECF No. 64: Verdict Form. Based on his prior convictions,

Jones was eligible for a sentencing enhancement pursuant to 21 U.S.C. § 851. Prior

to trial, the government filed its notice of sentencing enhancement. ECF No. 61:

Notice of 851 Sentencing Enhancement.

      The District Court determined that the quantity of drugs attributable to Jones

was 2.2 kilograms of cocaine, more specifically, one kilogram of cocaine and 12.2

grams of cocaine base. United States v. Jones, 102 F.3d 804, 810 (6th Cir. 1996).

The district court sentenced Jones to concurrent ten-year terms of imprisonment on

each of the drug charges, a consecutive thirty-year term on the firearms charge, and

eight years of supervised release. ECF No. 65: Judgment and Commitment Order.

The Court of Appeals affirmed Jones’s conviction and sentence on direct appeal.

Jones, 102 F.3d at 810.

      Jones began serving his prison sentence on August 14, 1995; however, he was

given credit for pretrial detention of 554 days, and is currently incarcerated at Milan

FCI, where currently no inmate is positive for Covid-19. See Exhibit 1: BOP’s

Public Information. He is 53 years old, and his projected release date is February 10,

2028. His only underlying medical conditions are elevated blood pressure readings,

but no diagnosis of hypertension and no medications prescribed, as well as a one-

time reference to asthma in July of 2019, again with no medications or limitations

described. See Exhibit 2: Sealed Medical Records 2020, pp. 4, 19; Exhibit 3: Sealed

                                          4
 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2379 Filed 09/21/20 Page 5 of 21




Medical Records 2019. Nevertheless, Jones has moved for compassionate release,

citing his medical conditions and the Covid-19 pandemic. Jones filed a request for a

Reduction in Sentence (RIS) on June 5, 2020. See Exhibit 4: RIS Request. The BOP

denied Jones’s request on June 29, 2020, indicating that Jones did not present any

extraordinary or compelling reason in support of his request, and BOP would not

grant a generalized request based on a generalized fear of Covid-19. See Exhibit 5:

BOP’s Denial of RIS Request. It has been more than 30 days since BOP denied

Jones’s RIS; consequently, he has exhausted his remedies with BOP as to

compassionate release and is properly before the Court. Here, Jones asks for a

reduction in sentence based on compassionate release to time served.

                                    Argument

I.    The Bureau of Prisons has responded to Covid-19 by protecting inmates
      and increasing home confinement.

      A.    The Bureau of Prisons’ precautions have mitigated the risk from
            Covid-19 within its facilities.

      The Bureau of Prisons has reacted quickly to confront Covid-19’s spread

within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). For

over almost a decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of Prisons began

planning for Covid-19 in January 2020. Wilson, 961 F.3d at 833–34.




                                         5
 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2380 Filed 09/21/20 Page 6 of 21




      On March 13, 2020, the Bureau of Prisons started modifying its operations to

implement its Covid-19 Action Plan and minimize the risk of Covid-19 transmission

into and inside its facilities. Id.; see BOP Covid-19 Modified Operations Website.

Since then, as the worldwide crisis has evolved, the Bureau of Prisons has repeatedly

revised its plan. Wilson, 961 F.3d at 834. To stop the spread of the disease, the

Bureau of Prisons has restricted inmate movement within and between facilities. Id.

When new inmates arrive, asymptomatic inmates are placed in quarantine for a

minimum of 14 days. Id. Symptomatic inmates are provided with medical evaluation

and treatment and are isolated from other inmates until testing negative for Covid-

19 or being cleared by medical staff under the CDC’s criteria. Id.

      Within its facilities, the Bureau of Prisons has “modified operations to

maximize physical distancing, including staggering meal and recreation times,

instating grab-and-go meals, and establishing quarantine and isolation procedures.”

Id. Staff and inmates are issued face masks to wear in public areas. See BOP FAQs:

Correcting Myths and Misinformation. Staff and contractors are screened for

symptoms, and contractors are only permitted to access a facility at all if performing

essential service. Wilson, 961 F.3d at 834. Social visits have been suspended to limit

the number of people entering the facility and interacting with inmates. Id. But to

ensure that relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone allowance to 500

                                          6
 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2381 Filed 09/21/20 Page 7 of 21




minutes per month. Legal visits are permitted on a case-by-case basis after the

attorney has been screened for infection.

      Like all other institutions, penal and otherwise, the Bureau of Prisons has not

been able to eliminate the risks from Covid-19 completely, despite its best efforts.

But the Bureau of Prisons’ measures will help federal inmates remain protected from

Covid-19 and ensure that they receive any required medical care during these

difficult times. Currently at Milan FCI, no inmate is positive for Covid-19.

Tragically, three inmates at Milan FCI have died because of Covid-19; however, the

most recent death there was April 24, 2020, about five months ago.

      B.     The Bureau of Prisons is increasing the number of inmates who
             are granted home confinement.

      The Bureau of Prisons has also responded to Covid-19 by increasing the

placement of federal prisoners in home confinement. Recent legislation now

temporarily permits the Bureau of Prisons to “lengthen the maximum amount of time

for which [it] is authorized to place a prisoner in home confinement” during the

Covid-19 pandemic. Coronavirus Aid, Relief, and Economic Security Act (CARES

Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020). The

Attorney General has also issued two directives, ordering the Bureau of Prisons to

use the “various statutory authorities to grant home confinement for inmates seeking

transfer in connection with the ongoing Covid-19 pandemic.” (03-26-2020 Directive

to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1). The directives require the
                                            7
 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2382 Filed 09/21/20 Page 8 of 21




Bureau of Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in deciding

whether home confinement is appropriate. (03-26-2020 Directive to BOP, at 1).

      The Bureau of Prisons’ efforts on this point are not hypothetical. Over 7,680

federal inmates have been granted home confinement since the Covid-19 pandemic

began, and that number continues to grow. BOP Coronavirus FAQs. As the Sixth

Circuit recently stressed, these efforts show that “[t]he system is working as it

should”: “A policy problem appeared, and policy solutions emerged.” United States

v. Alam, 960 F.3d 831, 836 (6th Cir. 2020).

      This policy solution is also tailored to the realities of the Covid-19 pandemic.

As the Attorney General’s directives have explained, the Bureau of Prisons is basing

its home-confinement decisions on several factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease the
      inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement would risk
      public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These criteria

account for justifiable concerns about whether inmates “might have no safe place to

go upon release and [might] return to their criminal activities,” as well as “legitimate

concerns about public safety.” Wilson, 961 F.3d at 845.


                                           8
 Case 2:93-cr-81138-MFL ECF No. 384, PageID.2383 Filed 09/21/20 Page 9 of 21




      The Bureau of Prisons, after all, cannot open its facilities’ gates

indiscriminately and unleash tens of thousands of convicted criminals, en masse. See

id. It must focus on the inmates who have the highest risk factors for Covid-19 and

are least likely to engage in new criminal activity. This is true not just to protect the

public generally, but to avoid the risk that a released defendant will bring Covid-19

back into the jail or prison system if he violates his terms of release or is caught

committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C. § 60541(g)(2).

      The Bureau of Prisons must also balance another important consideration:

how likely is an inmate to abide by the CDC’s social-distancing protocols or other

Covid-19-based restrictions on release? Many inmates—particularly those who have

been convicted of serious offenses or have a lengthy criminal record—been already

proven unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,” Wilson, 961 F.3d

at 845, including whether a particular inmate would adhere to release conditions and

social-distancing protocols during the pandemic. If a prisoner would be unlikely to

take release conditions or Covid-19 precautions seriously, for instance, he would

also be far more likely than the general public to contract and spread Covid-19 if

released.

      Finally, the Bureau of Prisons’ home-confinement initiative allows it to

marshal and prioritize its limited resources for the inmates and circumstances that

                                           9
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2384 Filed 09/21/20 Page 10 of 21




are most urgent. For any inmate who is a candidate for home confinement, the

Bureau of Prisons must first ensure that his proposed home-confinement location is

suitable for release, does not place him at an even greater risk of contracting Covid-

19, and does not place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have access to

health care and other resources. It must consider myriad other factors, including the

limited availability of transportation right now and the probation department’s

reduced ability to supervise inmates who have been released. All of those decisions

require channeling resources to the inmates who are the best candidates for release.

      Those types of system-wide resource-allocation decisions are difficult even in

normal circumstances. That is why Congress tasked the Bureau of Prisons to make

them and has not subjected the decisions to judicial review. 18 U.S.C. § 3621(b)

(“Notwithstanding any other provision of law, a designation of a place of

imprisonment under this subsection is not reviewable by any court.”); United States

v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s

a general rule, the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’ substantial and

ongoing efforts to address the Covid-19 pandemic.




                                         10
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2385 Filed 09/21/20 Page 11 of 21




II.   The Court should deny Jones’s motion for compassionate release.

      Jones’s motion for a reduced sentence should be denied. A district court has

“no inherent authority . . . to modify an otherwise valid sentence.” United States v.

Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s authority

to modify a defendant’s sentence is “narrowly circumscribed.” United States v.

Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory

exception, a district court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow. United States

v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is equally narrow.

      First, compassionate release requires exhaustion. If a defendant moves for

compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

Bureau of Prisons or waiting 30 days from when the warden at his facility received

his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832

(6th Cir. 2020). And as the Sixth Circuit recently held, this statutory exhaustion

requirement is mandatory. Alam, 960 F.3d at 832–36.

      Second, even if a defendant exhausts, he must show “extraordinary and

compelling reasons” for compassionate release, and release must be “consistent

with” the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

                                         11
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2386 Filed 09/21/20 Page 12 of 21




As with the identical language in § 3582(c)(2), compliance with the policy

statements incorporated by § 3582(c)(1)(A) is mandatory. See Dillon v. United

States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir.

2014). To qualify, a defendant must have a medical condition, age-related issue,

family circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety of any other

person or to the community,” USSG § 1B1.13(2).

      Third, even if a defendant is eligible for compassionate release, a district court

may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support release.

18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at sentencing, those factors require

the district court to consider the defendant’s history and characteristics, the

seriousness of the offense, the need to promote respect for the law and provide just

punishment for the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      A.     Jones is not eligible for compassionate release under the
             mandatory criteria in USSG § 1B1.13.

      Even though Jones has exhausted his administrative remedies, compassionate

release would be improper. Congress tasked the Sentencing Commission with

“describ[ing] what should be considered extraordinary and compelling reasons for

[a] sentence reduction” under § 3582(c)(1)(A), as well as developing “the criteria to

be applied and a list of specific examples” for when release is permitted. 28 U.S.C.
                                          12
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2387 Filed 09/21/20 Page 13 of 21




§ 994(t). The compassionate-release statute thus permits a sentence reduction only

when “consistent with” the Sentencing Commission’s policy statements. 18 U.S.C.

§ 3582(c)(1)(A).

      Because the Sentencing Commission fulfilled Congress’s directive in USSG

§ 1B1.13, compliance with that policy statement is mandatory for any defendant

seeking compassionate release under § 3582(c)(1)(A). The Supreme Court has

already reached the same conclusion for compliance with USSG § 1B1.10 under 18

U.S.C. § 3582(c)(2), based on the statutory language there. Dillon v. United States,

560 U.S. 817, 827 (2010). And the statutory language in § 3582(c)(1)(A) is identical

to the language in § 3582(c)(2). Compare § 3582(c)(1)(A) (requiring that “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission”), with § 3582(c)(2) (same). When Congress uses the same language

in the same statute, it must be interpreted in the same way. United States v. Marshall,

954 F.3d 823, 830 (6th Cir. 2020). In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction authority [are]

absolute.” United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014) (citing Dillon,

560 U.S. 817); accord United States v. Saldana, 807 F. App’x 816, 819–20 (10th

Cir. 2020).

      The First Step Act did not change that. It amended only who could move for

compassionate release under § 3582(c)(1)(A). It did not amend the substantive

                                          13
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2388 Filed 09/21/20 Page 14 of 21




requirements for release. Saldana, 807 F. App’x at 819–20. Section 1B1.13 remains

binding.

      Section 1B1.13 cabins compassionate release to a narrow group of non-

dangerous defendants who are most in need. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the inmate’s medical

condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and (4) other

reasons “[a]s determined by the Director of the Bureau of Prisons,” which the Bureau

of Prisons has set forth in Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

      The Covid-19 pandemic does not, by itself, qualify as the type of inmate-

specific condition permitting compassionate release. The Bureau of Prisons has

worked diligently to implement precautionary measures reducing the risk from

Covid-19 to Jones and other inmates. See Wilson v. Williams, 961 F.3d 829, 833–34

(6th Cir. 2020). Thus, “the mere existence of Covid-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive

and professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597; cf.

Wilson, 961 F.3d at 845.

      Jones’s age and non-chronic medical conditions likewise do not satisfy the

requirements for release in USSG § 1B1.13 cmt. n.1, even when considered in

combination with the Covid-19 pandemic. Jones has had some elevated blood

                                         14
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2389 Filed 09/21/20 Page 15 of 21




pressure readings, but he has not been diagnosed with hypertension and has not been

prescribed medications. The same is true of one reference to asthma in July of 2019;

he has not been prescribed any medication, and he is not monitored for asthma. Both

of these conditions are manageable; neither is chronic, and neither is listed by the

CDC as a risk factor for Covid-19. See Exhibits 2 and 3. Jones’s age and medical

records also establish that he does not have a condition that is known to place him

at a higher risk of severe illness from Covid-19. See CDC Risk Factors (as updated)

(identifying the confirmed medical conditions that increase someone’s risk from

Covid-19). So whether considered alone or in combination with the Covid-19

pandemic, Jones’s age and medical condition do not satisfy the initial eligibility

criteria for release under USSG § 1B1.13 cmt. n.1. See United States v. Murphy, No.

15-20411, 2020 WL 2507619, at *5–*6 (E.D. Mich. May 15, 2020).

      Jones also remains ineligible for compassionate release because he is a danger

to the community. Section 1B1.13(2) only permits release if a “defendant is not a

danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” As with the other requirements in § 1B1.13, this prohibition on

releasing dangerous defendants applies to anyone seeking compassionate release. 18

U.S.C. § 3582(c)(1)(A) (requiring that release be “consistent with” § 1B1.13);

United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (confirming that a

released defendant must “not represent a danger to the safety of any other person or

                                        15
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2390 Filed 09/21/20 Page 16 of 21




the community”). Although a court must also evaluate the defendant’s

dangerousness when balancing the § 3553(a) factors, dangerousness alone is a per

se bar to release under USSG § 1B1.13(2). United States v. Knight, No. 15-20283,

2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020); United States v. Oliver, No.

2:17-cr-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).

      An evaluation of dangerousness under § 3142(g)—which § 1B1.13(2)

references for its dangerousness determination—requires a comprehensive view of

community safety, “a broader construction than the mere danger of physical

violence.” United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam).

Indeed, even when considering pretrial detention under § 3142(g), “[t]he concept of

a defendant’s dangerousness encompasses more than merely the danger of harm

involving physical violence.” United States v. Williams, No. 20-1413, 2020 WL

4000854, at *1 (6th Cir. July 15, 2020) (citing United States v. Vance, 851 F.2d 166,

169–70 (6th Cir. 1988)). That reasoning applies even more strongly post-judgment,

when the defendant’s presumption of innocence has been displaced by a guilty plea

or jury’s verdict and when “the principle of finality” becomes “essential to the

operation of our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989).

      Section 1B1.13(2) is thus a significant hurdle to release. It bars the release of

violent offenders. It bars the release of most drug dealers, “even without any

indication that the defendant has engaged in violence.” United States v. Stone, 608

                                         16
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2391 Filed 09/21/20 Page 17 of 21




F.3d 939, 947–48 & n.6 (6th Cir. 2010) (“[D]rug trafficking is a serious offense that,

in itself, poses a danger to the community.”); Knight, 2020 WL 3055987, at *3. It

bars the release of defendants whose offenses involved minor victims or child

pornography. See United States v. McGowan, No. 20-1617, 2020 WL 3867515, at

*3 (6th Cir. July 8, 2020).

      Because Jones’s release would endanger the community, § 1B1.13(2)

prohibits reducing his sentence under § 3582(c)(1)(A). Trafficking in cocaine,

cocaine base, and using firearms as part of a drug transaction is dangerous conduct.

Two of the firearms were semi-automatic, and another was a hand gun. Yet another

firearm was a prohibited machine gun. This conduct was on the heels of a prior drug

offense. While BOP has assessed Jones as low risk for recidivism, it offers no

rationale for that determination. It could be that his age upon release in 2028 reduces

the likelihood that he would re-offend. See Exhibit 6: BOP Recidivism

Determination. Jones has had disciplinary issues in the past, some 12 offenses for

which he was penalized. See Exhibit 7: Discipline Records (under seal). While Jones

has not had recent disciplinary issues, he has exhibited a willingness to break the

rules despite losing privileges and being sanctioned for his conduct. It is likely this

pattern could continue if he is released.

      Jones is not eligible for compassionate release.




                                            17
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2392 Filed 09/21/20 Page 18 of 21




      C.     The factors in 18 U.S.C. § 3553(a) strongly weigh against
             compassionate release.

      Even when an inmate has shown “extraordinary and compelling reasons” and

demonstrated that he is not dangerous, he is still not entitled to compassionate

release. Before ordering relief, the Court must consider the factors set forth in 18

U.S.C. § 3553(a) and determine that release is appropriate. See United States v.

Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15, 2020)

(holding that the “[d]efendant’s circumstances do not warrant compassionate release

. . . under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411, 2020 WL

2507619, at *6 (E.D. Mich. May 15, 2020) (denying compassionate release because

“the 18 U.S.C. § 3553(a) sentencing factors do not favor release). So even if the

Court were to find Jones eligible for compassionate release, the § 3553(a) factors

should still disqualify him.

      Jones argues that the Court can consider release based on the same arguments

he makes in favor of a reduction in sentence under Section 404(b) of the First Step

Act – the § 924(c) consecutive sentence was too harsh, and if Jones were convicted

today of the same offenses, he would not be sentenced to a 30-year term of

imprisonment. He relies, in part, on an opinion and order entered by Judge Steeh in

United States v. Baker, Case No. 10-20513, ECF No. 92. In Baker, Judge Steeh noted

that he considered similar arguments under the § 3553(a) factors when deciding

compassionate release; however, he did not immediately reduce the sentence.
                                        18
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2393 Filed 09/21/20 Page 19 of 21




Instead, Judge Steeh stated he would conduct a hearing to consider the case further.

While this Court could look to Judge Steeh’s approach and deem it persuasive, it is

not binding or published authority. If this Court follows suit and decides to take into

account the issues Jones raised in his pending First Step Act motion when

considering compassionate release under § 3553(a), the Court should not conflate

the two and order compassionate release when it could not get to the same result on

the merits of the pending § 404(b) First Step Act motion.1

III.   If the Court were to grant Jones’s motion, it should order a 14-day
       quarantine before release.

       If the Court were inclined to grant Jones’s motion despite the government’s

arguments above, the Court should order that he be subjected to a 14-day quarantine

before release.

                                     Conclusion

       Jones’s motion should be denied.

                                              Respectfully submitted,

                                              Matthew Schneider
                                              United States Attorney

                                              s/Julie A. Beck
                                              Julie A. Beck
                                              Assistant U.S. Attorney
                                              211 W. Fort Street, Suite 2001

   1The government incorporates by reference its briefs filed opposing Jones’s
pending motion for reduction in sentence pursuant to Section 404(b) of the First
Step Act. See ECF Nos. 351, 357.
                                       19
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2394 Filed 09/21/20 Page 20 of 21




                                         Detroit, MI 48226
                                         313-226-9717
                                         julie.beck@usdoj.gov
                                         [P53291]
  Dated: September 21, 2020




                                    20
Case 2:93-cr-81138-MFL ECF No. 384, PageID.2395 Filed 09/21/20 Page 21 of 21




                                   Certificate of Service

      I hereby certify that on Monday, September 21, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system that will

send notification of such filing to the following:

      Andrew Wise



                                               s/Julie A. Beck
                                               Julie A. Beck
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               (313) 226-9717
                                               Julie.Beck@usdoj.gov




                                          21
